Exhibit 10.11

 



ATLAS TECHNICAL CONSULTANTS, INC.



2019 OMNIBUS INCENTIVE PLAN

 

Section 1. General.

 

The name of the Plan is the Atlas Technical Consultants, Inc. 2019 Omnibus
Incentive Plan (the “Plan”). The Plan intends to: (i) encourage the
profitability and growth of the Company through short-term and long-term
incentives that are consistent with the Company’s objectives; (ii) give
Participants an incentive for individual performance; (iii) promote teamwork
among Participants; and (iv) give the Company an advantage in attracting and
retaining key Employees, Directors, and Consultants. To accomplish such
purposes, the Plan provides that the Company may grant Options, Stock
Appreciation Rights, Restricted Shares, Restricted Stock Units,
Performance-Based Awards (including performance-based Restricted Shares and
Restricted Stock Units), Other Stock-Based Awards, Other Cash-Based Awards or
any combination of the foregoing.

 

Section 2. Definitions.

 

For purposes of the Plan, the following terms shall be defined as set forth
below:

 

(a) “Administrator” means the Board, or, if and to the extent the Board does not
administer the Plan, the Committee appointed by the Board to administer the Plan
in accordance with Section 3 of the Plan.

 

(b) “Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Person specified. An entity shall be deemed an Affiliate of the Company for
purposes of this definition only for such periods as the requisite ownership or
control relationship is maintained.

 

(c) “Automatic Exercise Date” means, with respect to an Option or a Stock
Appreciation Right, the last business day of the applicable term of the Option
pursuant to Section 7(d) or the Stock Appreciation Right pursuant to Section
8(g).

 

(d) “Award” means any Option, Stock Appreciation Right, Restricted Share,
Restricted Stock Unit, Performance-Based Award, Other Stock-Based Award, or
Other Cash-Based Award granted under the Plan.

 

(e) “Award Agreement” means any agreement, contract, or other instrument or
document evidencing an Award. Evidence of an Award may be in written or
electronic form, may be limited to notation on the books and records of the
Company and, with the approval of the Administrator, need not be signed by a
representative of the Company or a Participant. Any Shares that become
deliverable to the Participant pursuant to the Plan may be issued in certificate
form in the name of the Participant or in book-entry form in the name of the
Participant.

 

(f) “Bylaws” means the bylaws of the Company, as may be amended and/or restated
from time to time.

 

(g) “Beneficial Owner” (or any variant thereof) has the meaning defined in
Rule 13d-3 under the Exchange Act.

 

(h) “Board” means the Board of Directors of the Company.

 

(i) “Cause” shall have the meaning assigned to such term in any Company or
Affiliate employment, severance, or similar agreement or Award Agreement with
the Participant or, if no such agreement exists or the agreement does not define
“Cause,” Cause means (i) any conduct, action or behavior by a Participant,
whether or not in connection with the Participant’s employment, including,
without limitation, the commission of any felony or a lesser crime involving
dishonesty, fraud, misappropriation, theft, wrongful taking of property,
embezzlement, bribery, forgery, extortion or other crime of moral turpitude,
that has or may reasonably be expected to have a material adverse effect on the
reputation or business of the Company, its Subsidiaries and Affiliates or which
results in gain or personal enrichment of the Participant to the detriment of
the Company, its Subsidiaries and Affiliates; (ii) a governmental authority has
prohibited the Participant from working or being affiliated with the Company,
its Subsidiaries and Affiliates or the business conducted thereby; (iii) the
commission of any act by the Participant of gross negligence or malfeasance, or
any willful violation of law, in each case, in connection with the Participant’s
performance of his or her duties with the Company or any Affiliate thereof; (iv)
performance of the Participant’s duties in an unsatisfactory manner after a
written warning and a ten (10) day opportunity to cure or failure to observe
material policies generally applicable to employees after a written warning and
a ten (10) day opportunity to cure; (v) breach of the Participant’s duty of
loyalty to the Company Group; (vi) the Participant’s chronic absenteeism; (vii)
the Participant’s substance abuse, illegal drug use, or habitual insobriety; or
(viii) the Participant’s violation of obligations of confidentiality to any
third party in the course of providing services to the Company, its Subsidiaries
and Affiliates.

 



 

 



 

(j) “Certificate of Incorporation” means the certificate of incorporation of the
Company, as may be amended and/or restated from time to time.

 

(k) “Change in Capitalization” means any (i) merger, consolidation,
reclassification, recapitalization, spin-off, spin-out, repurchase or other
reorganization or corporate transaction or event, (ii) extraordinary dividend
(whether in the form of cash, Common Stock or other property), stock split or
reverse stock split, (iii) combination or exchange of shares, (iv) other change
in corporate structure, or (v) payment of any other distribution, which, in any
such case, the Administrator determines, in its sole discretion, affects the
Shares such that an adjustment pursuant to Section 5 of the Plan is appropriate.

 

(l) “Change in Control” shall be deemed to have occurred if an event set forth
in any one of the following paragraphs shall have occurred following the
Effective Date:

 

(i) any Person, other than the Company or a trustee or other fiduciary holding
securities under an employee benefit plan of the Company, becomes the Beneficial
Owner, directly or indirectly, of securities of the Company representing more
than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (A) of paragraph (iii)
below or any acquisition directly from the Company; or

 

(ii) the following individuals cease for any reason to constitute a majority of
the number of Directors then serving on the Board: individuals who, during any
period of two (2) consecutive years, constitute the Board and any new Director
(other than a Director whose initial assumption of office is in connection with
an actual or threatened election contest, including, but not limited to, a
consent solicitation, relating to the election of Directors of the Company)
whose appointment or election by the Board or nomination for election by the
Company’s stockholders was approved or recommended by a vote of at least
two-thirds (2/3) of the Directors then still in office who either were Directors
at the beginning of the two (2) year period or whose appointment, election or
nomination for election was previously so approved or recommended; or

 

(iii) there is consummated a merger or consolidation of the Company or any
Affiliate thereof with any other corporation, other than a merger or
consolidation (A) that results in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the combined voting power of
the voting securities of the Company (or such surviving entity or, if the
Company or the entity surviving such merger is then a subsidiary, the ultimate
parent thereof) outstanding immediately after such merger or consolidation, and
(B) immediately following which the individuals who comprise the Board
immediately prior thereto constitute at least a majority of the Board of the
entity surviving such merger or consolidation or, if the Company or the entity
surviving such merger is then a subsidiary, the ultimate parent thereof; or

 

(iv) the consummation of a plan of complete liquidation or dissolution of the
Company or there is consummated an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets, other than (A) a
sale or disposition by the Company of all or substantially all of the Company’s
assets to an entity, at least fifty percent (50%) of the combined voting power
of the voting securities of which are owned directly or indirectly by
stockholders of the Company following the completion of such transaction in
substantially the same proportions as their ownership of the Company immediately
prior to such sale or (B) a sale or disposition of all or substantially all of
the Company’s assets immediately following which the individuals who comprise
the Board immediately prior thereto constitute at least a majority of the board
of directors of the entity to which such assets are sold or disposed or, if such
entity is a subsidiary, the ultimate parent thereof.

 



2

 



 

For each Award that constitutes deferred compensation under Code Section 409A, a
Change in Control (where applicable) shall be deemed to have occurred under the
Plan with respect to such Award only if a change in the ownership or effective
control of the Company or a change in ownership of a substantial portion of the
assets of the Company shall also constitute a “change in control event” under
Code Section 409A.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of Common Stock
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Company immediately following such
transaction or series of transactions.

 

(m) “Change in Control Price” shall have the meaning set forth in Section 12 of
the Plan.

 

(n) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto. Any reference in the Plan to any section of the
Code shall be deemed to include any regulations or other interpretative guidance
under such section, and any amendments or successor provisions to such section,
regulations or guidance.

 

(o) “Committee” means any committee or subcommittee the Board may appoint to
administer the Plan. Subject to the discretion of the Board, the Committee shall
be composed entirely of individuals who meet the qualifications of a
“non-employee director” within the meaning of Rule 16b-3 under the Exchange Act
and any other qualifications required by the applicable stock exchange on which
the Common Stock is traded. If at any time or to any extent the Board shall not
administer the Plan, then the functions of the Administrator specified in the
Plan shall be exercised by the Committee. Except as otherwise provided in the
Company’s Certificate of Incorporation or Bylaws, or any charter establishing
the Committee, any action of the Committee with respect to the administration of
the Plan shall be taken by a majority vote at a meeting at which a quorum is
duly constituted or unanimous written consent of the Committee’s members.

 

(p) “Common Stock” means the common stock, par value $0.0001 per share, of the
Company.

 

(q) “Company” means Atlas Technical Consultants, Inc., a Delaware corporation
(or any successor corporation, except as the term “Company” is used in the
definition of “Change in Control” above).

 

(r) “Consultant” means any consultant or independent contractor of the Company
or an Affiliate thereof, in each case, who is not an Employee, Executive
Officer, or non-employee Director.

 

(s) “Disability” shall have the meaning assigned to such term in any individual
employment, severance or similar agreement or Award Agreement with the
Participant or, if no such agreement exists or the agreement does not define
“Disability,” Disability means, with respect to any Participant, that such
Participant (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering Employees of the
Company or an Affiliate thereof.

 

(t) “Director” means any individual who is a member of the Board on or after the
Effective Date.







 

(u) “Effective Date” shall have the meaning set forth in Section 19 of the Plan.

 



3

 



 

(v) “Eligible Recipient” means: (i) an Employee; (ii) a non-employee Director;
or (iii) a Consultant, in each case, who has been selected as an Eligible
Recipient under the Plan by the Administrator. Notwithstanding the foregoing, to
the extent required to avoid the imposition of additional taxes under Code
Section 409A, “Eligible Recipient” means: (1) an Employee; (2) a non-employee
Director; or (3) a Consultant, in each case, of the Company or any Affiliate
thereof, who has been selected as an Eligible Recipient under the Plan by the
Administrator.

 

(w) “Employee” shall mean an employee of the Company or an Affiliate thereof, as
described in Treasury Regulation Section 1.421-1(h), including an Executive
Officer or Director who is also treated as an employee.

 

(x) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

 

(y) “Executive Officer” means each Participant who is an executive officer
(within the meaning of Rule 3b-7 under the Exchange Act) of the Company.

 

(z) “Exercise Price” means, with respect to any Award under which the holder may
purchase Shares, the price per share at which a holder of such Award granted
hereunder may purchase Shares issuable upon exercise of such Award.

 

(aa) “Fair Market Value” as of a particular date shall mean: (i) if the Common
Stock is admitted to trading on a national securities exchange, the fair market
value of a Share on any date shall be the closing sale price reported for such
share on such exchange on such date or, if no sale was reported on such date, on
the last day preceding such date on which a sale was reported; (ii) if the
Shares are not then listed on a national securities exchange, the average of the
highest reported bid and lowest reported asked prices for the Shares as reported
by the National Association of Securities Dealers, Inc. Automated Quotations
System or such other quotation system for the last preceding date on which there
was a sale of such stock; or (iii) if the Shares are not then listed on a
national securities exchange or traded in an over-the-counter market or the
value of such Shares is not otherwise determinable, such value as determined by
the Committee in good faith and in a manner not inconsistent with Code
Section 409A.

 

(bb) “Free Standing Rights” shall have the meaning set forth in Section 8(a) of
the Plan.

 

(cc) “Incentive Stock Option” means an Option that is intended to satisfy the
requirements applicable to an “incentive stock option” described in Code Section
422.

 

(dd) “Nonqualified Stock Option” means an Option that is not intended to be an
Incentive Stock Option.

 

(ee) “Option” means an option to purchase Shares granted pursuant to Section 7
of the Plan.

 

(ff) “Other Cash-Based Award” means a cash Award granted to a Participant under
Section 11 of the Plan, including cash awarded as a bonus or upon the attainment
of Performance Goals or otherwise as permitted under the Plan.

 

(gg) “Other Stock-Based Award” means a right or other interest granted to a
Participant under Section 11 of the Plan that may be denominated or payable in,
valued in whole or in part by reference to, or otherwise based on or related to,
Class A Common Stock, including, but not limited to, unrestricted Shares or
dividend equivalents, each of which may be subject to the attainment of
Performance Goals or a period of continued employment or other terms or
conditions as permitted under the Plan.

 

(hh) “Participant” means any Eligible Recipient selected by the Administrator,
pursuant to the Administrator’s authority provided for in Section 3 of the Plan,
to receive grants of Options, Stock Appreciation Rights, Restricted Shares,
Restricted Stock Units, Performance-Based Awards, Other Stock-Based Awards,
Other Cash-Based Awards or any combination of the foregoing, and, upon his or
her death, his or her successors, heirs, executors and administrators, as the
case may be, solely with respect to any Awards outstanding at the date of the
Eligible Recipient’s death.

 



4

 



 

(ii) “Performance-Based Award” means any Award granted under the Plan that is
subject to one or more performance goals. Any dividends or dividend equivalents
payable or credited to a Participant with respect to any unvested
Performance-Based Award shall be subject to the same performance goals as the
Shares or units underlying the Performance-Based Award.

 

(jj) “Performance Goals” means performance goals based on one or more of the
following criteria: (i) earnings before interest and taxes; (ii) earnings before
interest, taxes, depreciation and amortization; (iii) net operating profit after
tax; (iv) cash flow; (v) revenue; (vi) net revenues; (vii) sales; (viii) days
sales outstanding; (ix) scrap rates; (x) income; (xi) net income; (xii)
operating income; (xiii) net operating income; (xiv) operating margin; (xv)
earnings; (xvi) earnings per share; (xvii) return on equity; (xviii) return on
investment; (xix) return on capital; (xx) return on assets; (xxi) return on net
assets; (xxii) total shareholder return; (xxiii) economic profit; (xxiv) market
share; (xxv) appreciation in the fair market value, book value or other measure
of value of the Company’s Common Stock; (xxvi) expense or cost control; (xxvii)
working capital; (xxviii) volume or production; (xxix) new products; (xxx)
customer satisfaction; (xxxi) brand development; (xxxii) employee retention or
employee turnover; (xxxiii) employee satisfaction or engagement; (xxxiv)
environmental, health or other safety goals; (xxxv) individual performance;
(xxxvi) strategic objective milestones; (xxxvii) days inventory outstanding; and
(xxxviii) any combination of, or as applicable, a specified increase or decrease
in, any of the foregoing. Where applicable, the Performance Goals may be
expressed in terms of attaining a specified level of the particular criteria or
the attainment of a percentage increase or decrease in the particular criteria,
and may be applied to one or more of the Company or an Affiliate thereof, or a
division or strategic business unit of the Company, or may be applied to the
performance of the Company relative to a market index, a group of other
companies or a combination thereof, all as determined by the Committee. The
Performance Goals may include a threshold level of performance below which no
payment shall be made (or no vesting shall occur), levels of performance at
which specified payments shall be made (or specified vesting shall occur), and a
maximum level of performance above which no additional payment shall be made (or
at which full vesting shall occur).

 

(kk) “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any Affiliate thereof, (ii) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or any Affiliate thereof, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

 

(ll) “Related Rights” shall have the meaning set forth in Section 8(a) of the
Plan.

 

(mm) “Restricted Shares” means an Award of Shares granted pursuant to Section 9
of the Plan subject to certain restrictions that lapse at the end of a specified
period or periods or the attainment of certain Performance Goals.

 

(nn) “Restricted Stock Unit” means a notional account established pursuant to an
Award granted to a Participant, as described in Section 10 of the Plan, that is
(i) valued solely by reference to Shares, (ii) subject to restrictions specified
in the Award Agreement, and (iii) payable in cash or in Shares (as specified in
the Award Agreement). The Restricted Stock Units awarded to the Participant will
vest according to the time-based criteria or Performance Goals criteria
specified in the Award Agreement.

 

(oo) “Restricted Period” means the period of time determined by the
Administrator during which an Award or a portion thereof is subject to
restrictions or, as applicable, the period of time within which performance is
measured for purposes of determining whether an Award has been earned.

 

(pp) “Retirement” means a termination of a Participant’s employment, other than
for Cause and other than by reason of death or Disability, on or after the
attainment of age 65.







 

(qq) “Rule 16b-3” shall have the meaning set forth in Section 3(a) of the Plan.

 

(rr) “Shares” means shares of Class A Common Stock reserved for issuance under
the Plan, as adjusted pursuant to the Plan, and any successor (pursuant to a
merger, consolidation or other reorganization) security.

 



5

 



 

(ss) “Stock Appreciation Right” means the right pursuant to an Award granted
under Section 8 of the Plan to receive an amount equal to the excess, if any, of
(i) the aggregate Fair Market Value, as of the date such Award or portion
thereof is surrendered, of the Shares covered by such Award or such portion
thereof, over (ii) the aggregate Exercise Price of such Award or such portion
thereof.

 

(tt) “Substitute Award” shall mean an Award granted under the Plan upon the
assumption of, or in substitution for, outstanding equity awards granted by a
company or other entity in connection with a corporate transaction, such as a
merger, combination, consolidation, or acquisition of property or stock;
provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an Option or Stock Appreciation Right.

 

Section 3. Administration.

 

(a) The Plan shall be administered by the Administrator and shall be
administered in accordance with, to the extent applicable, Rule 16b-3 under the
Exchange Act (“Rule 16b-3”).

 

(b) Pursuant to the terms of the Plan, the Administrator, subject, in the case
of any Committee, to any restrictions on the authority delegated to it by the
Board, shall have the power and authority, without limitation:

 

(i) to select those Eligible Recipients who shall be Participants;

 

(ii) to determine whether and to what extent Options, Stock Appreciation Rights,
Restricted Shares, Restricted Stock Units, Performance-Based Awards, Other
Stock-Based Awards, Other Cash-Based Awards or a combination of any of the
foregoing, are to be granted hereunder to Participants;

 

(iii) to determine the number of Shares to be covered by each Award granted
hereunder;

 

(iv) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of each Award granted hereunder, including, but not limited to, (A)
the restrictions applicable to Restricted Shares and Restricted Stock Units and
the conditions under which restrictions applicable to such Restricted Shares and
Restricted Stock Units shall lapse, (B) the Performance Goals and periods
applicable to Awards, if any, (C) the Exercise Price of each Award, (D) the
vesting schedule applicable to each Award, (E) the number of Shares subject to
each Award and (F) subject to the requirements of Code Section 409A (to the
extent applicable), any amendments to the terms and conditions of outstanding
Awards, including, but not limited to, extending the exercise period of such
Awards and accelerating the vesting schedule of such Awards;

 

(v) to determine the terms and conditions, not inconsistent with the terms of
the Plan, which shall govern all written instruments evidencing Options, Stock
Appreciation Rights, Restricted Shares, Restricted Stock Units or Other
Stock-Based Awards, Other Cash-Based Awards or any combination of the foregoing
granted hereunder;

 

(vi) to determine the Fair Market Value;

 

(vii) to determine the duration and purpose of leaves of absence which may be
granted to a Participant without constituting termination of the Participant’s
employment for purposes of Awards granted under the Plan;

 

(viii) to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall from time to time deem advisable;





 

(ix) to reconcile any inconsistency in, correct any defect in and/or supply any
omission in the Plan, any Award Agreement or other instrument or agreement
relating to the Plan or an Award granted under the Plan; and

 



6

 



 

(x) to construe and interpret the terms and provisions of the Plan and any Award
issued under the Plan (and any Award Agreement relating thereto), and to
otherwise supervise the administration of the Plan and to exercise all powers
and authorities either specifically granted under the Plan or necessary and
advisable in the administration of the Plan.

 

(c) The Administrator shall have the right, from time to time, to delegate to
one or more officers of the Company the authority of the Administrator to grant
and determine the terms and conditions of Awards granted under the Plan, subject
to the requirements of state law and such other limitations as the Administrator
shall determine. In no event shall any such delegation of authority be permitted
with respect to Awards to any members of the Board or to any Eligible Recipient
who is subject to Rule 16b-3 under the Exchange Act or Section 162(m) of the
Code. The Administrator shall also be permitted to delegate, to any appropriate
officer or employee of the Company, responsibility for performing certain
ministerial functions under the Plan. If the Administrator’s authority is
delegated to officers or employees in accordance with the foregoing, all
provisions of the Plan relating to the Administrator shall be interpreted in a
manner consistent with the foregoing by treating any such reference as a
reference to such officer or employee for such purpose. Any action undertaken in
accordance with the Administrator’s delegation of authority hereunder shall have
the same force and effect as if such action was undertaken directly by the
Administrator and shall be deemed for all purposes of the Plan to have been
taken by the Administrator.

 

(d) All decisions made by the Administrator pursuant to the provisions of the
Plan shall be final, conclusive, and binding on all persons, including the
Company and the Participants. No member of the Board or the Committee, or any
officer or employee of the Company or any Affiliate thereof acting on behalf of
the Board or the Committee, shall be personally liable for any action, omission,
determination, or interpretation taken or made in good faith with respect to the
Plan, and all members of the Board or the Committee and each and any officer or
employee of the Company and of any Affiliate thereof acting on their behalf
shall, to the maximum extent permitted by law, be fully indemnified and
protected by the Company in respect of any such action, omission, determination
or interpretation.

 

Section 4. Shares Reserved for Issuance Under the Plan.

 

(a) Subject to Section 5 of the Plan, the number of Shares that are reserved and
available for issuance pursuant to Awards granted under the Plan is equal to ten
percent (10%) of the outstanding shares of Class A Common Stock. The maximum
number of Shares that may be issued pursuant to Options intended to be Incentive
Stock Options is equal to ten percent (10%) of the outstanding shares of Class A
Common Stock.

 

(b) Notwithstanding the foregoing, the maximum number of Shares subject to
Awards granted during any fiscal year to any non-employee Director, when taken
together with any cash fees paid to such non-employee Director during the fiscal
year in respect of his or her service as a Director, shall not exceed $300,000
in total value (calculating the value of any such Awards based on the grant date
Fair Market Value of such Awards for financial reporting purposes).

 

(c) Shares issued under the Plan may, in whole or in part, be authorized but
unissued Shares or Shares that shall have been or may be reacquired by the
Company in the open market, in private transactions or otherwise. Any Shares
subject to an Award under the Plan that, after the Effective Date, are
forfeited, canceled, settled or otherwise terminated without a distribution of
Shares to a Participant will thereafter be deemed to be available for Awards. In
applying the immediately preceding sentence, if (i) Shares otherwise issuable or
issued in respect of, or as part of, any Award are withheld to cover taxes, such
Shares shall be treated as having been issued under the Plan and shall not again
be available for issuance under the Plan, (ii) Shares otherwise issuable or
issued in respect of, or as part of, any Award of Options or Stock Appreciation
Rights are withheld to cover the Exercise Price, such Shares shall be treated as
having been issued under the Plan and shall not be available for issuance under
the Plan, and (iii) any Stock-settled Stock Appreciation Rights are exercised,
the aggregate number of Shares subject to such Stock Appreciation Rights shall
be deemed issued under the Plan and shall not be available for issuance under
the Plan.







 

(d) Substitute Awards shall not reduce the Shares authorized for grant under the
Plan. In the event that a company acquired by the Company or any Affiliate or
with which the Company or any Affiliate combines has shares available under a
pre-existing plan approved by stockholders and not adopted in contemplation of
such acquisition or combination, the shares available for grant pursuant to the
terms of such pre-existing plan (as adjusted, to the extent appropriate, using
the exchange ratio or other adjustment or valuation ratio or formula used in
such acquisition or combination to determine the consideration payable to the
holders of common stock of the entities party to such acquisition or
combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for grant under the Plan; provided that Awards using such
available Shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not employed by or
providing services to the Company or its Affiliates immediately prior to such
acquisition or combination.

 



7

 



 

Section 5. Equitable Adjustments.

 

In the event of any Change in Capitalization, an equitable substitution or
proportionate adjustment shall be made, in each case, as may be determined by
the Administrator, in its sole discretion, in (i) the aggregate number of Shares
reserved for issuance under the Plan and the maximum number of Shares that may
be subject to Awards granted to any Participant in any calendar or fiscal year,
(ii) the kind, number and Exercise Price subject to outstanding Options and
Stock Appreciation Rights granted under the Plan, provided, however, that any
such substitution or adjustment with respect to Options and Stock Appreciation
Rights shall occur in accordance with the requirements of Code Section 409A, and
(iii) the kind, number and purchase price of Shares subject to outstanding
Restricted Shares or Other Stock-Based Awards granted under the Plan, in each
case as may be determined by the Administrator, in its sole discretion;
provided, however, that any fractional Shares resulting from the adjustment
shall be eliminated. Such other equitable substitutions or adjustments shall be
made as may be determined by the Administrator, in its sole discretion. Without
limiting the generality of the foregoing, in connection with a Change in
Capitalization, the Administrator may provide, in its sole discretion, for the
cancellation of any outstanding Award granted hereunder in exchange for payment
in cash or other property having an aggregate Fair Market Value of the Shares
covered by such Award, reduced by the aggregate Exercise Price or purchase price
thereof, if any. Notwithstanding anything contained in the Plan to the contrary,
any adjustment with respect to an Incentive Stock Option due to an adjustment or
substitution described in this Section 5 shall comply with the rules of Code
Section 424(a), and in no event shall any adjustment be made which would render
any Incentive Stock Option granted hereunder to be disqualified as an incentive
stock option for purposes of Code Section 422. The Administrator’s
determinations pursuant to this Section 5 shall be final, binding and
conclusive.

 

Section 6. Eligibility.

 

The Participants under the Plan shall be selected from time to time by the
Administrator, in its sole discretion, from among Eligible Recipients.

 

Section 7. Options.

 

(a) General. The Committee may, in its sole discretion, grant Options to
Participants. Solely with respect to Participants who are Employees, the
Committee may grant Incentive Stock Options, Nonqualified Stock Options or a
combination of both. With respect to all other Participants, the Committee may
grant only Nonqualified Stock Options. Each Participant who is granted an Option
shall enter into an Award Agreement with the Company, containing such terms and
conditions as the Administrator shall determine, in its sole discretion, which
Award Agreement shall specify whether the Option is an Incentive Stock Option or
a Nonqualified Stock Option and shall set forth, among other things, the
Exercise Price of the Option, the term of the Option and provisions regarding
exercisability of the Option granted thereunder. The provisions of each Option
need not be the same with respect to each Participant. More than one Option may
be granted to the same Participant and be outstanding concurrently hereunder.
Options granted under the Plan shall be subject to the terms and conditions set
forth in this Section 7 and shall contain such additional terms and conditions,
not inconsistent with the terms of the Plan, as the Administrator shall deem
desirable and set forth in the applicable Award Agreement. The prospective
recipient of an Option shall not have any rights with respect to such Award,
unless and until such recipient has received an Award Agreement and, if required
by the Administrator in the Award Agreement, executed and delivered a fully
executed copy thereof to the Company, within a period of sixty (60) days (or
such other period as the Administrator may specify) after the award date.







 

(b) Limits on Incentive Stock Options. If the Administrator grants Incentive
Stock Options, then to the extent that the aggregate fair market value of Shares
with respect to which Incentive Stock Options are exercisable for the first time
by any individual during any calendar year (under all plans of the Company)
exceeds $100,000, such Options will be treated as Nonqualified Stock Options to
the extent required by Code Section 422.

 



8

 



 

(c) Exercise Price. The Exercise Price of Shares purchasable under an Option
shall be determined by the Administrator in its sole discretion at the time of
grant; provided, however, that (i) in no event shall the Exercise Price of an
Option be less than one hundred percent (100%) of the Fair Market Value of the
Class A Common Stock on the date of grant, and (ii) no Incentive Stock Option
granted to a ten percent (10%) stockholder of the Company’s Common Stock (within
the meaning of Code Section 422(b)(6)) shall have an exercise price per share
less than one-hundred ten percent (110%) of the Fair Market Value of a Share on
such date.

 

(d) Option Term. The maximum term of each Option shall be fixed by the
Administrator, but in no event shall (i) an Option be exercisable more than ten
(10) years after the date such Option is granted, and (ii) an Incentive Stock
Option granted to a ten percent (10%) stockholder of the Company’s Common Stock
(within the meaning of Code Section 422(b)(6)) be exercisable more than five (5)
years after the date such Option is granted. Each Option’s term is subject to
earlier expiration pursuant to the applicable provisions in the Plan and the
Award Agreement. Notwithstanding the foregoing, the Administrator shall have the
authority to accelerate the exercisability of any outstanding Option at such
time and under such circumstances as the Administrator, in its sole discretion,
deems appropriate. Notwithstanding any contrary provision herein, if, on the
date an outstanding Option would expire, the exercise of the Option, including
by a “net exercise” or “cashless” exercise, would violate applicable securities
laws or any insider trading policy maintained by the Company from time to time,
the expiration date applicable to the Option will be extended, except to the
extent such extension would violate Section 409A, to a date that is thirty (30)
calendar days after the date the exercise of the Option would no longer violate
applicable securities laws or any such insider trading policy.

 

(e) Exercisability. Each Option shall be exercisable at such time or times and
subject to such terms and conditions, including the attainment of
pre-established Performance Goals, as shall be determined by the Administrator
in the applicable Award Agreement. The Administrator may also provide that any
Option shall be exercisable only in installments, and the Administrator may
waive such installment exercise provisions at any time, in whole or in part,
based on such factors as the Administrator may determine in its sole discretion.
Notwithstanding anything to the contrary contained herein, an Option may not be
exercised for a fraction of a share.

 

(f) Method of Exercise. Options may be exercised in whole or in part by giving
written notice of exercise to the Company specifying the number of Shares to be
purchased, accompanied by payment in full of the aggregate Exercise Price of the
Shares so purchased in cash or its equivalent, as determined by the
Administrator. As determined by the Administrator, in its sole discretion, with
respect to any Option or category of Options, payment in whole or in part may
also be made (i) by means of consideration received under any cashless exercise
procedure approved by the Administrator (including the withholding of Shares
otherwise issuable upon exercise), (ii) in the form of unrestricted Shares
already owned by the Participant which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Shares as to which such
Option shall be exercised, (iii) any other form of consideration approved by the
Administrator and permitted by applicable law or (iv) any combination of the
foregoing. In determining which methods a Participant may utilize to pay the
Exercise Price, the Administrator may consider such factors as it determines are
appropriate; provided, however, that with respect to Incentive Stock Options,
all such discretionary determinations shall be made by the Administrator at the
time of grant and specified in the Award Agreement.







 

(g) Rights as Stockholder. A Participant shall have no rights to dividends or
any other rights of a stockholder with respect to the Shares subject to an
Option until the Participant has given written notice of the exercise thereof,
has paid in full for such Shares and has satisfied the requirements of Section
15 of the Plan and the Shares have been issued to the Participant.

 

(h) Termination of Employment or Service.

 

(i) Unless the applicable Award Agreement provides otherwise, in the event that
the employment or service of a Participant with the Company and all Affiliates
thereof shall terminate for any reason other than Cause, Retirement, Disability,
or death, (A) Options granted to such Participant, to the extent that they are
exercisable at the time of such termination, shall remain exercisable until the
date that is ninety (90) days after such termination, on which date they shall
expire, and (B) Options granted to such Participant, to the extent that they
were not exercisable at the time of such termination, shall expire at the close
of business on the date of such termination. The ninety (90) day period
described in this Section 7(h)(i) shall be extended to one (1) year after the
date of such termination in the event of the Participant’s death during such
ninety (90) day period. Notwithstanding the foregoing, no Option shall be
exercisable after the expiration of its term.

 



9

 



 

(ii) Unless the applicable Award Agreement provides otherwise, in the event that
the employment or service of a Participant with the Company and all Affiliates
thereof shall terminate on account of Retirement, Disability or the death of the
Participant, (A) Options granted to such Participant, to the extent that they
were exercisable at the time of such termination, shall remain exercisable until
the date that is one (1) year after such termination, on which date they shall
expire and (B) Options granted to such Participant, to the extent that they were
not exercisable at the time of such termination, shall expire at the close of
business on the date of such termination. Notwithstanding the foregoing, no
Option shall be exercisable after the expiration of its term.

 

(iii) In the event of the termination of a Participant’s employment or service
for Cause, all outstanding Options granted to such Participant shall expire at
the commencement of business on the date of such termination.

 

(iv) For purposes of this Section 7(h), Options that are not exercisable solely
due to a blackout period shall be considered exercisable.

 

(i) Other Change in Employment Status. An Option may be affected, both with
regard to vesting schedule and termination, by leaves of absence, changes from
full-time to part-time employment, partial disability or other changes in the
employment status or service of a Participant, as evidenced in a Participant’s
Award Agreement.

 

(j) Change in Control. Notwithstanding anything herein to the contrary, upon a
Change in Control, all outstanding Options shall be subject to Section 12 of the
Plan.

 

(k) Automatic Exercise. Unless otherwise provided by the Administrator in an
Award Agreement or otherwise, or as otherwise directed by the Participant in
writing to the Company, each vested and exercisable Option outstanding on the
Automatic Exercise Date with an Exercise Price per Share that is less than the
Fair Market Value per Share as of such date shall automatically and without
further action by the Participant or the Company be exercised on the Automatic
Exercise Date. In the sole discretion of the Administrator, payment of the
Exercise Price of any such Option shall be made pursuant to Section 7(f) and the
Company or any Affiliate shall deduct or withhold an amount sufficient to
satisfy all taxes associated with such exercise in accordance with Section 15.
Unless otherwise determined by the Administrator, this Section 7(k) shall not
apply to an Option if the Participant’s employment or service has terminated on
or before the Automatic Exercise Date. For the avoidance of doubt, no Option
with an Exercise Price per Share that is equal to or greater the Fair Market
Value per Share on the Automatic Exercise Date shall be exercised pursuant to
this Section 7(k).







 

Section 8. Stock Appreciation Rights.

 

(a) General. Stock Appreciation Rights may be granted either alone (“Free
Standing Rights”) or in conjunction with all or part of any Option granted under
the Plan (“Related Rights”). Related Rights may be granted either at or after
the time of the grant of such Option. The Administrator shall determine the
Eligible Recipients to whom, and the time or times at which, grants of Stock
Appreciation Rights shall be made, the number of Shares to be awarded, the price
per Share, and all other conditions of Stock Appreciation Rights.
Notwithstanding the foregoing, no Related Right may be granted for more Shares
than are subject to the Option to which it relates and any Stock Appreciation
Right must be granted with an Exercise Price not less than the Fair Market Value
of Class A Common Stock on the date of grant. The provisions of Stock
Appreciation Rights need not be the same with respect to each Participant. Stock
Appreciation Rights granted under the Plan shall be subject to the following
terms and conditions set forth in this Section 8 and shall contain such
additional terms and conditions, not inconsistent with the terms of the Plan, as
the Administrator shall deem desirable, as set forth in the applicable Award
Agreement.

 



10

 



 

(b) Awards; Rights as Stockholder. The prospective recipient of a Stock
Appreciation Right shall not have any rights with respect to such Award, unless
and until such recipient has received an Award Agreement and, if required by the
Administrator in the Award Agreement, executed and delivered a fully executed
copy thereof to the Company, within a period of sixty (60) days (or such other
period as the Administrator may specify) after the award date. Participants who
are granted Stock Appreciation Rights shall have no rights as stockholders of
the Company with respect to the grant or exercise of such rights.

 

(c) Exercisability.

 

(i) Stock Appreciation Rights that are Free Standing Rights shall be exercisable
at such time or times and subject to such terms and conditions as shall be
determined by the Administrator in the applicable Award Agreement.

 

(ii) Stock Appreciation Rights that are Related Rights shall be exercisable only
at such time or times and to the extent that the Options to which they relate
shall be exercisable in accordance with the provisions of Section 7 above and
this Section 8 of the Plan.

 

(d) Payment Upon Exercise.

 

(i) Upon the exercise of a Free Standing Right, the Participant shall be
entitled to receive up to, but not more than, that number of Shares, determined
using the Fair Market Value, equal in value to the excess of the Fair Market
Value as of the date of exercise over the price per share specified in the Free
Standing Right multiplied by the number of Shares in respect of which the Free
Standing Right is being exercised.

 

(ii) A Related Right may be exercised by a Participant by surrendering the
applicable portion of the related Option. Upon such exercise and surrender, the
Participant shall be entitled to receive up to, but not more than, that number
of Shares, determined using the Fair Market Value, equal in value to the excess
of the Fair Market Value as of the date of exercise over the Exercise Price
specified in the related Option multiplied by the number of Shares in respect of
which the Related Right is being exercised. Options which have been so
surrendered, in whole or in part, shall no longer be exercisable to the extent
the Related Rights have been so exercised.

 

(iii) Notwithstanding the foregoing, the Administrator may determine to settle
the exercise of a Stock Appreciation Right in cash (or in any combination of
Shares and cash).

 

(e) Rights as Stockholder. A Participant shall have no rights to dividends or
any other rights of a stockholder with respect to the Shares subject to a Stock
Appreciation Right until the Participant has given written notice of the
exercise thereof, has satisfied the requirements of Section 15 of the Plan and
the Shares have been issued to the Participant.







 

(f) Termination of Employment or Service.

 

(i) In the event of the termination of employment or service with the Company
and all Affiliates thereof of a Participant who has been granted one or more
Free Standing Rights, such rights shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Administrator
in the applicable Award Agreement.







 

(ii) In the event of the termination of employment or service with the Company
and all Affiliates thereof of a Participant who has been granted one or more
Related Rights, such rights shall be exercisable at such time or times and
subject to such terms and conditions as set forth in the related Options.

 

(g) Term.

 

(i) The term of each Free Standing Right shall be fixed by the Administrator,
but no Free Standing Right shall be exercisable more than ten (10) years after
the date such right is granted.

 



11

 



 

(ii) The term of each Related Right shall be the term of the Option to which it
relates, but no Related Right shall be exercisable more than ten (10) years
after the date such right is granted.

 

(h) Change in Control. Notwithstanding anything herein to the contrary, upon a
Change in Control, all outstanding Stock Appreciation Rights shall be subject to
Section 12 of the Plan.

 

(i) Automatic Exercise. Unless otherwise provided by the Administrator in an
Award Agreement or otherwise, or as otherwise directed by the Participant in
writing to the Company, each vested and exercisable Stock Appreciation Right
outstanding on the Automatic Exercise Date with an Exercise Price per Share that
is less than the Fair Market Value per Share as of such date shall automatically
and without further action by the Participant or the Company be exercised on the
Automatic Exercise Date. The Company or any Affiliate shall deduct or withhold
an amount sufficient to satisfy all taxes associated with such exercise in
accordance with Section 15. Unless otherwise determined by the Administrator,
this Section 8(i) shall not apply to a Stock Appreciation Right if the
Participant’s employment or service has terminated on or before the Automatic
Exercise Date. For the avoidance of doubt, no Stock Appreciation Right with an
Exercise Price per Share that is equal to or greater the Fair Market Value per
Share on the Automatic Exercise Date shall be exercised pursuant to this Section
8(i).

 

Section 9. Restricted Shares.

 

(a) General. Restricted Shares may be issued either alone or in addition to
other Awards granted under the Plan. The Administrator shall determine the
Eligible Recipients to whom, and the time or times at which, grants of
Restricted Shares shall be made; the number of Shares to be awarded; the price,
if any, to be paid by the Participant for the acquisition of Restricted Shares;
the Restricted Period, if any, applicable to Restricted Shares; the Performance
Goals (if any) applicable to Restricted Shares; and all other conditions of the
Restricted Shares. If the restrictions, Performance Goals and/or conditions
established by the Administrator are not attained, a Participant shall forfeit
his or her Restricted Shares in accordance with the terms of the grant. The
provisions of the Restricted Shares need not be the same with respect to each
Participant.

 

(b) Awards and Certificates. The prospective recipient of Restricted Shares
shall not have any rights with respect to any such Award, unless and until such
recipient has received an Award Agreement and, if required by the Administrator
in the Award Agreement, executed and delivered a fully executed copy thereof to
the Company, within a period of sixty (60) days (or such other period as the
Administrator may specify) after the award date. Except as otherwise provided in
Section 9(c) of the Plan, (i) each Participant who is granted an award of
Restricted Shares may, in the Company’s sole discretion, be issued a stock
certificate in respect of such Restricted Shares; and (ii) any such certificate
so issued shall be registered in the name of the Participant, and shall bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to any such Award.







 

The Company may require that the stock certificates, if any, evidencing
Restricted Shares granted hereunder be held in the custody of the Company until
the restrictions thereon shall have lapsed, and that, as a condition of any
award of Restricted Shares, the Participant shall have delivered a stock power,
endorsed in blank, relating to the Shares covered by such Award.

 

Notwithstanding anything in the Plan to the contrary, any Restricted Shares
(whether before or after any vesting conditions have been satisfied) may, in the
Company’s sole discretion, be issued in uncertificated form pursuant to the
customary arrangements for issuing shares in such form.

 

(c) Restrictions and Conditions. The Restricted Shares granted pursuant to this
Section 9 shall be subject to the following restrictions and conditions and any
additional restrictions or conditions as determined by the Administrator at the
time of grant or thereafter:

 

(i) The Administrator may, in its sole discretion, provide for the lapse of
restrictions in installments and may accelerate or waive such restrictions in
whole or in part based on such factors and such circumstances as the
Administrator may determine, in its sole discretion, including, but not limited
to, the attainment of certain Performance Goals, the Participant’s termination
of employment or service as a non-employee Director or Consultant of the Company
or an Affiliate thereof, or the Participant’s death or Disability.

 



12

 



 

(ii) Except as provided in Section 16 of the Plan or in the Award Agreement, the
Participant shall generally have the rights of a stockholder of the Company with
respect to Restricted Shares during the Restricted Period. In the
Administrator’s discretion and as provided in the applicable Award Agreement, a
Participant may be entitled to dividends or dividend equivalents on an Award of
Restricted Shares, which will be payable in accordance with the terms of such
grant as determined by the Administrator. Certificates for Shares of
unrestricted Class A Common Stock may, in the Company’s sole discretion, be
delivered to the Participant only after the Restricted Period has expired
without forfeiture in respect of such Restricted Shares, except as the
Administrator, in its sole discretion, shall otherwise determine.

 

(iii) The rights of Participants granted Restricted Shares upon termination of
employment or service as a non-employee Director or Consultant of the Company or
an Affiliate thereof terminates for any reason during the Restricted Period
shall be set forth in the Award Agreement.

 

(d) Change in Control. Notwithstanding anything herein to the contrary, upon a
Change in Control, all outstanding Restricted Shares shall be subject to Section
12 of the Plan.

 

Section 10. Restricted Stock Units.

 

(a) General. Restricted Stock Units may be issued either alone or in addition to
other Awards granted under the Plan. The Administrator shall determine the
Eligible Recipients to whom, and the time or times at which, grants of
Restricted Stock Units shall be made; the number of Restricted Stock Units to be
awarded; the Restricted Period, if any, applicable to Restricted Stock Units;
the Performance Goals (if any) applicable to Restricted Stock Units; and all
other conditions of the Restricted Stock Units. If the restrictions, Performance
Goals and/or conditions established by the Administrator are not attained, a
Participant shall forfeit his or her Restricted Stock Units in accordance with
the terms of the grant. The provisions of Restricted Stock Units need not be the
same with respect to each Participant.

 

(b) Award Agreement. The prospective recipient of Restricted Stock Units shall
not have any rights with respect to any such Award, unless and until such
recipient has received an Award Agreement and, if required by the Administrator
in the Award Agreement, executed and delivered a fully executed copy thereof to
the Company, within a period of sixty (60) days (or such other period as the
Administrator may specify) after the award date.

 

(c) Restrictions and Conditions. The Restricted Stock Units granted pursuant to
this Section 10 shall be subject to the following restrictions and conditions
and any additional restrictions or conditions as determined by the Administrator
at the time of grant or, subject to Code Section 409A, thereafter:







 

(i) The Administrator may, in its sole discretion, provide for the lapse of
restrictions in installments and may accelerate or waive such restrictions in
whole or in part based on such factors and such circumstances as the
Administrator may determine, in its sole discretion, including, but not limited
to, the attainment of certain Performance Goals, the Participant’s termination
of employment or service as a non-employee Director or Consultant of the Company
or an Affiliate thereof, or the Participant’s death or Disability.

 

(ii) Participants holding Restricted Stock Units shall have no voting rights. A
Restricted Stock Unit may, at the Administrator’s discretion, carry with it a
right to dividend equivalents. Such right would entitle the holder to be
credited with an amount equal to all cash dividends paid on one Share while the
Restricted Stock Unit is outstanding. The Administrator, in its discretion, may
grant dividend equivalents from the date of grant or only after a Restricted
Stock Unit is vested.

 

(iii) The rights of Participants granted Restricted Stock Units upon termination
of employment or service as a non-employee Director or Consultant of the Company
or an Affiliate thereof terminates for any reason during the Restricted Period
shall be set forth in the Award Agreement.

 



13

 



 

(d) Settlement of Restricted Stock Units. Settlement of vested Restricted Stock
Units shall be made to Participants in the form of Shares, unless the
Administrator, in its sole discretion, provides for the payment of the
Restricted Stock Units in cash (or partly in cash and partly in Shares) equal to
the Fair Market Value of the Shares that would otherwise be distributed to the
Participant.

 

(e) Rights as Stockholder. Except as provided in the Award Agreement in
accordance with Section 10(c)(ii), a Participant shall have no rights to
dividends or any other rights of a stockholder with respect to the Shares
subject to Restricted Stock Units until the Participant has satisfied all
conditions of the Award Agreement and the requirements of Section 15 of the Plan
and the Shares have been issued to the Participant.

 

(f) Change in Control. Notwithstanding anything herein to the contrary, upon a
Change in Control, all outstanding Restricted Stock Units shall be subject to
Section 12 of the Plan.

 

Section 11. Other Stock-Based or Cash-Based Awards.

 

(a) The Administrator is authorized to grant Awards to Participants in the form
of Other Stock-Based Awards or Other Cash-Based Awards, as deemed by the
Administrator to be consistent with the purposes of the Plan and as evidenced by
an Award Agreement. The Administrator shall determine the terms and conditions
of such Awards, consistent with the terms of the Plan, at the date of grant or
thereafter, including any Performance Goals and performance periods. Class A
Common Stock or other securities or property delivered pursuant to an Award in
the nature of a purchase right granted under this Section 11 shall be purchased
for such consideration, paid for at such times, by such methods, and in such
forms, including, without limitation, Shares, other Awards, notes or other
property, as the Administrator shall determine, subject to any required
corporate action.

 

(b) The prospective recipient of an Other Stock-Based Award or Other Cash-Based
Award shall not have any rights with respect to such Award, unless and until
such recipient has received an Award Agreement and, if required by the
Administrator in the Award Agreement, executed and delivered a fully executed
copy thereof to the Company, within a period of sixty (60) days (or such other
period as the Administrator may specify) after the award date.

 

(c) Notwithstanding anything herein to the contrary, upon a Change in Control,
all outstanding Other Stock-Based Awards and Other Cash-Based Awards shall be
subject to Section 12 of the Plan.





 

Section 12. Change in Control.

 

The Administrator may provide in the applicable Award Agreement that an Award
will vest on an accelerated basis upon the Participant’s termination of
employment or service in connection with a Change in Control or upon the
occurrence of any other event that the Administrator may set forth in the Award
Agreement. If the Company is a party to an agreement that is reasonably likely
to result in a Change in Control, such agreement may provide for: (i) the
continuation of any Award by the Company, if the Company is the surviving
corporation; (ii) the assumption of any Award by the surviving corporation or
its parent or subsidiary; (iii) the substitution by the surviving corporation or
its parent or subsidiary of equivalent awards for any Award, provided, however,
that any such substitution with respect to Options and Stock Appreciation Rights
shall occur in accordance with the requirements of Code Section 409A; or (iv)
settlement of any Award for the Change in Control Price (less, to the extent
applicable, the per share exercise or grant price), or, if the per share
exercise or grant price equals or exceeds the Change in Control Price or if the
Administrator determines that Award cannot reasonably become vested pursuant to
its terms, such Award shall terminate and be canceled without consideration. To
the extent that Restricted Shares, Restricted Stock Units or other Awards settle
in Shares in accordance with their terms upon a Change in Control, such Shares
shall be entitled to receive as a result of the Change in Control transaction
the same consideration as the Shares held by stockholders of the Company as a
result of the Change in Control transaction. For purposes of this Section 12,
“Change in Control Price” shall mean (A) the price per share of Class A Common
Stock paid to stockholders of the Company in the Change in Control transaction,
or (B) the Fair Market Value of a Share upon a Change in Control, as determined
by the Administrator. To the extent that the consideration paid in any such
Change in Control transaction consists all or in part of securities or other
non-cash consideration, the value of such securities or other non-cash
consideration shall be determined in good faith by the Administrator.

 



14

 



 

Section 13. Amendment and Termination.

 

(a) The Board or the Committee may amend, alter or terminate the Plan, but no
amendment, alteration, or termination shall be made that would impair the rights
of a Participant under any Award theretofore granted without such Participant’s
consent.

 

(b) Notwithstanding the foregoing, approval of the Company’s stockholders shall
be obtained to increase the aggregate Share limit and annual Award limits
described in Section 4.

 

(c) Subject to the terms and conditions of the Plan, the Administrator may
modify, extend or renew outstanding Awards under the Plan, or accept the
surrender of outstanding Awards (to the extent not already exercised) and grant
new Awards in substitution of them (to the extent not already exercised).

 

(d) Notwithstanding the foregoing, no alteration, modification or termination of
an Award will, without the prior written consent of the Participant, adversely
alter or impair any rights or obligations under any Award already granted under
the Plan.

 

Section 14. Unfunded Status of Plan.

 

The Plan is intended to constitute an “unfunded” plan for incentive
compensation. With respect to any payments not yet made or Shares not yet
transferred to a Participant by the Company, nothing contained herein shall give
any such Participant any rights that are greater than those of a general
creditor of the Company.







 

Section 15. Withholding Taxes.

 

Each Participant shall, no later than the date as of which the value of an Award
first becomes includible in the gross income of such Participant for federal,
state and/or local income tax purposes, pay to the Company, or make arrangements
satisfactory to the Administrator regarding payment of, any federal, state, or
local taxes of any kind, domestic or foreign, required by law or regulation to
be withheld with respect to the Award. The obligations of the Company under the
Plan shall be conditional on the making of such payments or arrangements, and
the Company shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to such Participant.
Whenever cash is to be paid pursuant to an Award granted hereunder, the Company
shall have the right to deduct therefrom an amount sufficient to satisfy any
federal, state and local withholding tax requirements related thereto. Whenever
Shares are to be delivered pursuant to an Award, the Company shall have the
right to require the Participant to remit to the Company in cash an amount
sufficient to satisfy any related federal, state and local taxes, domestic or
foreign, to be withheld and applied to the tax obligations. With the approval of
the Administrator, a Participant may satisfy the foregoing requirement by
electing to have the Company withhold from delivery of Shares or by delivering
already owned unrestricted shares of Class A Common Stock, in each case, having
a value equal to the amount required to be withheld or such other greater amount
up to the maximum statutory rate under applicable law, as applicable to such
Participant, if such other greater amount would not result in adverse financial
accounting treatment, as determined by the Administrator (including in
connection with the effectiveness of FASB Accounting Standards Update 2016-09).
Such Shares shall be valued at their Fair Market Value on the date of which the
amount of tax to be withheld is determined. Fractional share amounts shall be
settled in cash. Such an election may be made with respect to all or any portion
of the Shares to be delivered pursuant to an Award. The Company may also use any
other method of obtaining the necessary payment or proceeds, as permitted by
law, to satisfy its withholding obligation with respect to any Option or other
Award.

 



15

 



 

Section 16. Non-United States Employees. 

 

Without amending the Plan, the Administrator may grant Awards to eligible
persons residing in non-United States jurisdictions on such terms and conditions
different from those specified in the Plan, including the terms of any award
agreement or plan, adopted by the Company or any Affiliate thereof to comply
with, or take advantage of favorable tax or other treatment available under, the
laws of any non-United States jurisdiction, as may in the judgment of the
Administrator be necessary or desirable to foster and promote achievement of the
purposes of the Plan and, in furtherance of such purposes the Administrator may
make such modifications, amendments, procedures, subplans and the like as may be
necessary or advisable to comply with provisions of laws in other countries or
jurisdictions in which the Company or its Subsidiaries operates or has
employees.

 

Section 17. Transfer of Awards.

 

No purported sale, assignment, mortgage, hypothecation, transfer, charge,
pledge, encumbrance, gift, transfer in trust (voting or other) or other
disposition of, or creation of a security interest in or lien on, any Award or
any agreement or commitment to do any of the foregoing (each, a “Transfer”) by
any holder thereof in violation of the provisions of the Plan or an Award
Agreement will be valid, except with the prior written consent of the
Administrator, which consent may be granted or withheld in the sole discretion
of the Administrator. Any purported Transfer of an Award or any economic benefit
or interest therein in violation of the Plan or an Award Agreement shall be null
and void ab initio, and shall not create any obligation or liability of the
Company, and any person purportedly acquiring any Award or any economic benefit
or interest therein transferred in violation of the Plan or an Award Agreement
shall not be entitled to be recognized as a holder of such Shares. Unless
otherwise determined by the Administrator in accordance with the provisions of
the immediately preceding sentence, an Option may be exercised, during the
lifetime of the Participant, only by the Participant or, during any period
during which the Participant is under a legal disability, by the Participant’s
guardian or legal representative.

 

Section 18. Continued Employment.

 

The adoption of the Plan shall not confer upon any Eligible Recipient any right
to continued employment or service with the Company or an Affiliate thereof, as
the case may be, nor shall it interfere in any way with the right of the Company
or an Affiliate thereof to terminate the employment or service of any of its
Eligible Recipients at any time.

 

Section 19. Effective Date and Approval Date.

 

The Plan will be effective as of the date on which the Plan is approved by the
Company’s stockholders (the “Effective Date”). The Plan will be unlimited in
duration and, in the event of Plan termination, will remain in effect as long as
any Shares awarded under it are outstanding and not fully vested; provided,
however, that no Awards will be made under the Plan on or after the tenth
anniversary of Effective Date.







 

Section 20. Code Section 409A.

 

The intent of the parties is that payments and benefits under the Plan comply
with Code Section 409A to the extent subject thereto, and, accordingly, to the
maximum extent permitted, the Plan shall be interpreted and be administered to
be in compliance therewith. Any payments described in the Plan that are due
within the “short-term deferral period” as defined in Code Section 409A shall
not be treated as deferred compensation unless applicable law requires
otherwise. Notwithstanding anything to the contrary in the Plan, to the extent
required in order to avoid accelerated taxation and/or tax penalties under Code
Section 409A, amounts that would otherwise be payable and benefits that would
otherwise be provided upon a “separation from service” to a Participant who is a
“specified employee” shall be paid on the first business day after the date that
is six (6) months following the Participant’s separation from service (or upon
the Participant’s death, if earlier). In addition, for purposes of the Plan,
each amount to be paid or benefit to be provided to the Participant pursuant to
the Plan, which constitute deferred compensation subject to Code Section 409A,
shall be construed as a separate identified payment for purposes of Code
Section 409A. Nothing contained in the Plan or an Award Agreement shall be
construed as a guarantee of any particular tax effect with respect to an Award.
The Company does not guarantee that any Awards provided under the Plan will
satisfy the provisions of Code Section 409A, and in no event will the Company be
liable for any or all portion of any taxes, penalties, interest or other
expenses that may be incurred by a Participant on account of any non-compliance
with Code Section 409A.

 



16

 



 

Section 21. Compensation Recovery Policy.

 

The Plan and all Awards issued hereunder shall be subject to any compensation
recovery and/or recoupment policy adopted by the Company to comply with
applicable law, including, without limitation, the Dodd-Frank Wall Street Reform
and Consumer Protection Act, or to comport with good corporate governance
practices, as such policies may be amended from time to time.

 

Section 22. Governing Law.

 

The Plan shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to principles of conflicts of law of
such state.

 

Section 23. Plan Document Controls.

 

The Plan and each Award Agreement constitute the entire agreement with respect
to the subject matter hereof and thereof; provided that in the event of any
inconsistency between the Plan and such Award Agreement, the terms and
conditions of the Plan shall control.

 

 

17



 

 

